ACCEPTED
                                                                           14-14-00427-CR
                                                             FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      4/2/2015 10:11:54 AM
                                                                       CHRISTOPHER PRINE
                                                                                    CLERK

                   No. 14-14-00427-CR

                           In the                           FILED IN
                                                     14th COURT OF APPEALS
                                                         HOUSTON, TEXAS
                    Court of Appeals                 4/2/2015 10:11:54 AM
                                                     CHRISTOPHER A. PRINE
                          For the                             Clerk


               Fourteenth District of Texas

                        At Houston
_________________________________________________________

              Trial Court Cause No. 1260243
                  In the 339th District Court
                   of Harris County, Texas
_________________________________________________________


               NARJES MODARRESI,
                         Appellant
                            v.
              THE STATE OF TEXAS,
                         Appellee

___________________________________________________________

     MOTION FOR EXTENSION OF TIME TO FILE

___________________________________________________________

                                    VIVIAN R. KING
                                    State Bar No. 00784399
                                    2202 Alabama St.
                                    Houston, Texas 77004
                                    (713) 222-2019 Office
                                    (877) 753-6706 eFax

                           Appointed Attorney for Appellant

                             1
TO THE HONORABLE COURT OF APPEALS:

              NOW COMES NARJES MODARRESI, the Appellant herein, and moves the

Court for an extension of time to file Appellant's Brief in this cause, pursuant to TEX. R.

APP. PROC. Rules 10.5 (b)(2) and 38.6(n), and in support thereof would show the Court

as follows:

                                             I.

The Appellant in this cause was convicted by a jury of Capital Murder in the 339th District

Court of Harris County, Texas in cause number 1260243 and her sentence was assessed at

Life in Prison without Parole in the Texas Department of Corrections, Institutional

Division. Notice of Appeal was properly filed on May 22, 2014.

                                            II.

       A Motion for New Trial was filed, heard, and denied.

       The Clerk’s record was properly filed.

       The Reporter’s record was filed on October 23, 2014.

       Appellant’s brief was due on November 22, 2014.

       This is a voluminous record. The case is complicated.

                                            III.

       Appellant has filed several motions for continuance.

       Appellant’s attorney is requesting an extension of time to file Appellant’s Brief to

April 2, 2015. Appellant’s brief is being filed along with this extension.



                                             2
        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court grant this extension to April 2,

2015.

                                         RESPECTFULLY SUBMITTED,

                                        /s/ Vivian R. King
                                        VIVIAN R. KING
                                        Appointed Attorney for Appellant
                                        Texas Bar No. 00784399
                                        2202 Alabama St.
                                        Houston, Texas 77004
                                        (713) 222-2019 office
                                        (877) 753-6706 e Fax
                                        VivianRKing@msn.com Email




                            CERTIFICATE OF SERVICE

  As Attorney of Record for Appellant, I do hereby certify that a true and correct copy of
the above and foregoing document was emailed to Appellate Division and efiled with the
office of the Honorable Devon Anderson, Harris County District Attorney, on March 12,
2015.

                                                       /s/ Vivian R. King
                                                       VIVIAN R. KING




                                           3